DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-24 of U.S. Patent No. 11105922 B2 (Antao et al; hereinafter referred to as Antao’922) and their specifications; in view of Guigne (US 2013/0258811 A1). Specifically, Claim(s) 1-25 of Antao’922 are directed to an injectable acoustic transmission device.  The present application is directed to the subject matter with substantially similar features.  The Claim(s) of the present application are either anticipated by Antao’922 or are obvious variants of Antao’922 in view of prior arts provided in the record.  Further, the present application is a continuation application of the application for Antao’922; and since the Claim(s) were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.  
Take claim(s) 1 as an example, the following is a limitation by limitation comparison to show how Claim(s) 1 is anticipated by Claim(s) 1 of Antao’922 (the difference is in the bold text)  

Instant, Claim(s) 1
Antao’922
A system for imaging an underwater environment of a body of water, the system comprising:

a transducer assembly comprising:

an array of a plurality of

 transmit transducer elements,

 wherein the plurality of transmit transducer elements are electrically connected in series and 

configured to transmit sonar signals into the underwater environment, 

wherein each of the plurality of transmit transducer elements comprises an emitting face, 

wherein at least two of the plurality of transmit transducer elements are mounted with respect to each other such that a respective emitting face of the at least two of the plurality of transmit transducer elements is oriented in a different direction;



an array of a plurality of receive transducer elements, 






wherein each of the plurality of receive transducer elements is configured to receive sonar returns from the sonar signals and form corresponding sonar return data;





a sonar signal processor configured to:

receive the sonar return data from each of the plurality of receive transducer elements of the array;





generate sonar image data based on the sonar return data, wherein the sonar image data forms a sonar image representing the underwater environment;



a marine electronic device comprising:

a user interface comprising a display;

a marine electronic device processor;
a memory including computer program code configured to, with the marine electronic device processor, cause the marine electronic device to:

receive the sonar image data from the sonar signal processor;

cause presentation of the sonar image, based on the sonar image data.
A system for imaging an underwater environment of a body of water, the system comprising: 

a transducer assembly comprising: 

at least one 

transmit transducer element 





configured to transmit sonar signals into the underwater environment; 














an array of a plurality of receive transducer elements, 

wherein the array of the plurality of receive transducer elements defines a length and a width with a ratio of the length to the width being at least 3:1, 

wherein each of the plurality of receive transducer elements is configured to receive sonar returns from the sonar signals and form corresponding sonar return data, 

wherein at least two of the plurality of receive transducer elements define a same element shape; and 

a sonar signal processor configured to: 

receive the sonar return data from each of the plurality of receive transducer elements of the array; 

sum the sonar return data from all of the plurality of receive transducer elements to form summed sonar return data; and 

generate sonar image data based on the summed sonar return data, wherein the sonar image data forms a one-dimensional downward sonar image representing the underwater environment beneath the watercraft; and 

a marine electronic device comprising: 

a user interface comprising a display; 

a marine electronic device processor; and 
a memory including computer program code configured to, with the marine electronic device processor, cause the marine electronic device to: 

receive the sonar image data from the sonar signal processor; and 

cause presentation of the sonar image, based on the sonar image data; 

wherein the transducer assembly is configured to be mounted to a watercraft such that the array of the plurality of receive transducer elements is oriented downwardly with the length extending in a first direction that runs generally parallel with a centerline of the watercraft and the width extending in a second direction running from a port side of the watercraft to a starboard side of the watercraft.


All other Claim(s) can be mapped to claims of Antao’922 similarly.  If the Applicant requires further clarification and believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-12, and 19-20are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Guigne (US 2013/0258811 A1).
Referring to Claim 1, Guigne teaches a system for imaging an underwater environment of a body of water, the system comprising:
a transducer assembly (Fig. 1B) ([0067]) comprising:
an array of a plurality of transmit transducer elements (14A-14C of 14D in FIG. 1B), wherein the plurality of transmit transducer elements are electrically connected in series (Fig. 1B) and configured to transmit sonar signals into the underwater environment ([0067]), wherein each of the plurality of transmit transducer elements comprises an emitting face (Fig. 1B; Chip projectors), wherein at least two of the plurality of transmit transducer elements are mounted (13B movable frame in Fig. 1B) with respect to each other such that a respective emitting face of the at least two of the plurality of transmit transducer elements is oriented in a different direction (Fig. 1A and 1B; wherein 14A and 14C oriented in two different directions);
an array of a plurality of receive transducer elements (20 of Fig. 1B), wherein each of the plurality of receive transducer elements is configured to receive sonar returns from the sonar signals and form corresponding sonar return data ([0067]; [0107]);
a sonar signal processor (21) configured to:
receive the sonar return data from each of the plurality of receive transducer elements of the array ([0041]; [0044]);
generate sonar image data based on the sonar return data, wherein the sonar image data forms a sonar image representing the underwater environment ([0109]);
a marine electronic device (Fig. 1) comprising:
a user interface comprising a display ([0050]);
a marine electronic device processor ([0067]);
a memory ([0059]; [0067]) including computer program code (inherent) configured to, with the marine electronic device processor, cause the marine electronic device to:
receive the sonar image data from the sonar signal processor ([0041]);
cause presentation of the sonar image, based on the sonar image data ([0101]).

Referring to Claim 8, Guigne teaches the system of claim 1, wherein the sonar signal processor is further configured to:
 process the sonar return data from each of the plurality of receive transducer elements to form two-dimensional (2D) or three-dimensional (3D) sonar return data ([0101]);
generate 2D or 3D sonar image data based on the 2D or 3D sonar return data, wherein the 2D or 3D sonar image data forms a 2D or 3D sonar image representing the underwater environment([0101]).

Referring to Claim 9, Guigne teaches the system of claim 1, wherein the sonar signal processor comprises a multiplexer such that sonar return data from each of the plurality of receive transducer elements can be selected individually ([0044]-[0048]).

Referring to Claim 10, Guigne teaches the system of claim 1, wherein the sonar signal processor is further configured to:
sum the sonar return data from all of the plurality of receive transducer elements to form summed sonar return data ([0041]; [0044]);
generate second sonar image data based on the summed sonar return data, wherein the second sonar image data forms a second sonar image representing the underwater environment ([0109]).

Referring to Claim 11, Guigne teaches the system of claim 1, wherein the sonar signal processor is further configured to:
sum the sonar return data from a subgroup of the plurality of receive transducer elements to form summed sonar return data, wherein the subgroup of the plurality of receive transducer elements is less than all of the plurality of receive transducer elements ([0063]; [0108]-[0109]);
generate second sonar image data based on the summed sonar return data, wherein the second sonar image data forms a second sonar image representing the underwater environment ([0109]).

Claim 12 is essentially the same as Claim 1 and refers to a transducer assembly of the system of Claim 1 for imaging an underwater environment of a body of water.  Therefore Claim 12 is rejected for the same reasons as applied to Claim 1 above.

Claim 19 is essentially the same as Claim 9; and is therefore rejected for the same reasons as applied to Claim 9 above.

Claim 20 is essentially the same as Claim 1 and refers to method of operating the transducer assembly of the system of Claim 1, for imaging an underwater environment of a body of water.  Therefore Claim 20 is rejected for the same reasons as applied to Claim 1 above.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guigne (US 2013/0258811 A1) as applied to Claim 1 above, and further in view of Maguire (US 2012/0106300 A1).
Referring to Claim 2, Guigne teaches the system of claim 1, however, Guigne  doesn’t explicitly teach each of the plurality of transmit transducer elements defines a length and a width and the length is greater than the width, and wherein each of the plurality of transmit transducer elements are mounted such that the lengths of each of the plurality of transmit transducer elements are arranged in a curved line
Maguire teaches each of the plurality of transmit transducer elements defines a length and a width and the length is greater than the width ([0059]-[0060]; FIG 6), and wherein each of the plurality of transmit transducer elements are mounted such that the lengths of each of the plurality of transmit transducer elements are arranged in a curved line (FIG 8A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Guigne with the transducer assembly as taught by Maguire for the purpose of producing beam characteristics corresponding to a bearing fan by having the length and width of the transducer elements set such that the beamwidth of sonar beam produced by the transducer elements in a direction parallel to a longitudinal length (L) of the transducer elements as large as the beamwidth of the sonar beam in a direction (w) perpendicular to the longitudinal length of the transducer elements.

Referring to Claim 3, Maguire teaches the system of claim 2, wherein each of the plurality of transmit transducer elements are mounted such that the emitting faces of the plurality of transmit transducer elements mimic a convex curved surface with respect to the underwater environment (FIG 8A; and 9A ).

Referring to Claim 4, Maguire teaches the system of claim 3, wherein the plurality of transmit transducer elements comprises at least a center transmit transducer element (66 of Fig. 8A), a left transmit transducer element (62 of Fig. 8A), and right transmit transducer element (64 of Fig. 8A), wherein the center transmit transducer element is mounted in the center of the array of the plurality of transmit transducer elements (Fig. 8A) with an emitting face that is oriented generally at a first angle with respect to a mounting plane of the transducer assembly (                        
                            F
                            i
                            g
                            .
                             
                            8
                            A
                            ;
                             
                            
                                
                                    90
                                
                                
                                    °
                                
                            
                        
                    ), wherein the left transmit transducer element is mounted off to a left side of the center transmit transducer element with an emitting face that is oriented at a second angle with respect to the mounting plane (                        
                            
                                
                                    F
                                    i
                                    g
                                    .
                                     
                                    8
                                    A
                                    ;
                                     
                                    30
                                
                                
                                    °
                                
                            
                        
                    ), wherein the right transmit transducer element is mounted off to a right side of the center transmit transducer element with an emitting face that is oriented at a third angle with respect to the mounting plane (                        
                            
                                
                                    F
                                    i
                                    g
                                    .
                                     
                                    8
                                    A
                                    ;
                                     
                                    30
                                
                                
                                    °
                                
                            
                        
                    ), and wherein the second angle and the third angle are each less than the first angle                         
                            (
                            F
                            i
                            g
                            .
                             
                            8
                            A
                            ;
                             
                            
                                
                                    30
                                
                                
                                    °
                                
                            
                            
                                
                                    <
                                    90
                                
                                
                                    °
                                
                            
                        
                    ).

Referring to Claim 5, Guigne teaches the system of claim 4, wherein a difference between the second angle and the first angle is between 5 degrees and 20 degrees, and wherein a difference between the third angle and the first angle is between 5 degrees and 20 degrees ([0059]).

Referring to Claim 6, Guigne teaches the system of claim 4, wherein a difference between the second angle and the first angle is approximately 15 degrees, and wherein a difference between the third angle and the first angle is  approximately 15 degrees ([0059]).

Referring to Claim 7, Guigne teaches the system of claim 1, however, Guigne  doesn’t explicitly teach the array of the plurality of transmit transducer elements is configured to emit sonar signals in an approximately 50 degree by 50 degree beam.
Maguire teaches the array of the plurality of transmit transducer elements is configured to emit sonar signals in an approximately 50 degree by 50 degree beam ([0059]).

Referring to Claim 13, Maguire teaches the transducer assembly of claim 12, wherein each of the plurality of transmit transducer elements defines a length and a width and the length is greater than the width ([0059]-[0060]; FIG 6), and wherein each of the plurality of transmit transducer elements are mounted such that the lengths of each of the plurality of transmit transducer elements are arranged in a line (FIG 8A).

Claim 14 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 15 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 16 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.
Claim 17 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Claim 18 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645